Citation Nr: 1607503	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the severance of service connection for Raynaud's syndrome was proper.

2.  Entitlement to increased ratings for bilateral hallux valgus, to include the propriety of reductions.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to her service-connected feet disorders.

4.  Entitlement to service connection for bilateral hip disabilities, to include as secondary to her service-connected feet disorders.

5.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to her service-connected feet disorders.

6.  Entitlement to service connection for calcification of the arteries of the feet.


REPRESENTATION

Appellant represented by:	Lisa Palmer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 and May 2002.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from February 2010 (hallux valgus, calcification), February 2012 (hips, knees and back), and a January 2015 (reduction) decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and testified before the undersigned Veterans Law Judge (VLJ) in a November 2015 hearing.  A transcript of the hearing is contained in the virtual record.

The Board notes that the Veteran's attorney requested that the Board review all of the Veteran's feet disabilities while addressing the claim for an increased rating for hallux valgus, citing Clemons v. Shinseki.  The Board notes that the Veteran is currently separately service-connected for hallux valgus and plantar fasciitis, and she is additionally seeking ratings for symptoms associated ankle symptoms and a diagnosis of pes cavus.   Clemons v. Shinseki, 23 Vet. App. 1 (2009) provided that a veteran could not be held to a medical level of understanding of difference between psychiatric disorders, so that his claim for service connection for one must also be considered a claim for any other psychiatric disability whose presence is supported by the record.  Here, the claim before the Board is not for service connection for a "foot disorder" but for an increased rating for diagnosed and service-connected hallux valgus.  The issues of entitlement to an increased rating for plantar fasciitis and entitlement to service connection for pes clavus or ankle disabilities have not been first addressed by the RO, and are not properly on appeal to the Board.

Regarding the issues of severance of Raynaud's syndrome and the propriety of the reduction in ratings for bilateral hallux valgus, the Board has taken jurisdiction of these issues as they arose during the Veteran's claim for an increased rating for bilateral hallux valgus, and in the context of rating the Veteran's hallux valgus.  The Veteran's attorney has waived RO review of all additional evidence submitted in a December 2015 letter.

The issues of entitlement to service connection for pes clavus and ankle disabilities, and entitlement to an increased rating for plantar fasciitis have been raised by the record during a November 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to service connection for bilateral hip and knee disorders, and calcification of the arteries of both feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 2010 rating decision, the RO proposed to reduce the Veteran's ratings for bilateral hallux valgus from 20 percent each to 10 percent each, and within this reduction noted that the RO proposed to sever service connection for Raynaud's syndrome.

2.  In a May 2011 rating decision, the RO continued the 20 percent rating each for bilateral hallux valgus, but within the continuation of that rating noted that service connection for Raynaud's syndrome would be severed.  No date of severance was provided, but the code sheet indicates that severance was immediate.

3.  The RO's failure to comply with the requirements of procedural due process set forth in 38 C.F.R. § 3.105(d) renders the severance void ab initio.

4.  The Veteran received notice of a proposed reduction of his 20 percent ratings for bilateral hallux valgus via an April 2014 rating decision.

5.  A January 2015 rating decision reduced the ratings assigned to the Veteran's bilateral hallux valgus from 20 percent each to noncompensable each, effective May 5, 2015.

6.  At the time of the January 2015 rating decision, the 20 percent evaluations had been in effect for longer than five years.  Improvement of the Veteran's service-connected hallux valgus with Raynaud's syndrome had not been demonstrated.

7.  Resolving reasonable doubt in the Veteran's favor, her Raynaud's syndrome results in characteristic attacks occurring at least daily during the period on appeal. 

8.  Resolving reasonable doubt in the Veteran's favor, her bilateral hallux valgus are severe during the period on appeal.  

9.  In order to provide the Veteran with the greatest rating possible, her hallux valgus and Raynaud's disorders have been separated into separate ratings for distinct disabilities within the rating code.

10.  Resolving reasonable doubt in the Veteran's favor, she has a low back disability secondary to her service-connected feet disorders.


CONCLUSIONS OF LAW

1.  The severance of service connection for Raynaud's syndrome, no effective date provided, was void ab initio, and service connection for Raynaud's syndrome is restored.  38 U.S.C.A. §§ 1110, 5112 (a) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2015).

2.  The reduction of the Veteran's 20 percent disability ratings for service-connected hallux valgus with Raynaud's syndrome was not proper.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5280-5284.

3.  The criteria for a 40 percent rating for Raynaud's syndrome are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.303, 4.71a, Diagnostic Code 7117.

4.  The criteria for two 10 percent ratings for bilateral hallux valgus are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.303, 4.71a, Diagnostic Code 5280.

5.  The criteria for service connection for low back disability, as secondary to service-connected feet disorders have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2009, February 2010, and June 2011, VA notified the Veteran of the information needed to substantiate and complete her claims for increased ratings and service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided timely notice as to how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records and post service treatment records have been associated with the record.  In March 2006, January 2010, July 2010, April 2011, October 2011, and January 2015, the Veteran underwent VA examinations.  These examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the restoration/propriety of the reductions appeals, such appeals stem from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran. The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i). 

Generally, 38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  The Board concludes that VA has complied with the notification and due process requirements applicable to the reduction of a disability rating.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the November 2015 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for these disabilities, and she was represented by a private attorney who provided appropriate questions and commentary regarding the law.  The Board has referred issues brought up during the hearing to the RO for adjudication.  The duties imposed by Bryant were thereby met.

The Veteran has not identified any pertinent evidence in these matters that remains outstanding.  VA's duty to assist is met with regard to her increased rating and service connection claims.

Severance

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified of the contemplated action at his or her latest address of record, will be furnished detailed reasons for the contemplated action, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(d).  

Here, in April 2006, the Veteran was provided a 20 percent rating for right hallux valgus with Raynaud's syndrome and plantar fasciitis, and a 20 percent rating for left hallux valgus with Raynaud's syndrome and plantar fasciitis.

In December 2010, the RO issued a rating decision proposing to sever service connection for Raynaud's syndrome and to reduce the Veteran's ratings for hallux valgus from 20 to 10 percent in the same paragraph.  In a May 2011 rating decision, the RO decided to continue the 20 percent ratings for each hallux valgus, but noted that Raynaud's would be removed from the disability due to clear and unmistakably erroneous findings in the April 2006 rating decision.  Within the paragraphs explaining that the 20 percent ratings for hallux valgus would be continued, the RO noted that "service connection for Raynaud's syndrome is served based on clear and unmistakable error."  The RO did not provide a date of severance, and the accompanying code sheet did not address Raynaud's syndrome either as a part of the rating for hallux valgus or as a non-service connected disability.  The assumption is that the RO severed service connection for Raynaud's syndrome as of the date of the rating decision, May 3, 2011.  As such, the Board concludes that VA did not comply with the notification and due process requirements applicable to the severance of a service-connected disability under 38 C.F.R. § 3.105(d).

As the RO's May 2011 action does not comply with the procedural due process set forth in 38 C.F.R. § 3.105(d), the severance of service connection is found to have been void ab initio.  Wilson v. West, 11 Vet. App. 383, 385-86 (1998).  The Board thus concludes that service connection for Raynaud's syndrome is restored from the date of the severance.   

Reduction

With the above decision, which found the May 2011 severance of service connection for Raynaud's disease to be void ab initio, the Veteran's ratings for her foot complaints return to ratings for bilateral hallux valgus with Raynaud's syndrome.

In an April 2006 rating decision, the RO provided an increased 20 percent ratings for hallux valgus.  The rating decision noted that this increased rating was provided based on findings of hallux valgus with Raynaud's syndrome and plantar fasciitis.  The Board notes that at some point the Veteran's rating for plantar fasciitis was dropped from the rating for hallux valgus as she was separately rated for plantar fasciitis in a February 2012 rating decision.  A claim related to and increased rating for plantar fasciitis is being referred to the AOJ, and is not currently before the Board.

In September 2009, the Veteran filed a claim for service connection for Raynaud's syndrome and calcification of the arteries of the feet.  This claim was accompanied by medical evidence.  As the Veteran's hallux valgus were already being rated as 20 percent each with the symptoms of Raynaud's applied to the evaluation, the RO addressed the claim as one for increased ratings for bilateral hallux valgus with Raynaud's syndrome.  In a February 2010 rating decision, the RO noted that the Veteran was already service connected for Raynaud's syndrome, and that her 20 percent rating contemplated her Raynaud's syndrome symptoms.  The rating decision denied an increased rating.  The Veteran filed a timely notice of disagreement with the denial of increased ratings for her hallux valgus with Raynaud's syndrome.

As noted above, the RO attempted to sever the Veteran's grant of service connection for Raynaud's syndrome in 2010 and 2011 rating decisions, including a proposed action to reduce her ratings for hallux valgus to 10 percent.  In 2011, the RO determined that they would not reduce the Veteran's ratings for hallux valgus, and the Board has found that severance of Raynaud's syndrome was not accomplished.

In April 2014, the RO proposed to reduce the Veteran's ratings for hallux valgus from 20 percent to noncompensable.  Remember, that this reduction in rating would be based on the symptoms of hallux valgus only.  In January 2015, the RO reduced the Veteran's ratings for hallux valgus from 20 percent each to noncompensable each.

At the time of the January 2015 reduction, the Veteran had been in receipt of 20 percent ratings for bilateral hallux valgus (and hallux valgus with Raynaud's) from December 2, 2005, more than five years.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown , 5 Vet. App. 413, 417-18 (1995).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The April 2006 rating decision which provided increased 20 percent ratings for hallux valgus with Raynaud's syndrome based the 20 percent ratings on Diagnostic Code 5284, for other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  DC 5284 provides a 20 percent rating for moderately severe other foot injuries.  A 30 percent rating is available for severe other foot injuries.

Diagnostic Code 5280 provides 10 percent rating for unilateral hallux valgus that is severe, if equivalent to amputation of the great toe, and 10 percent for unilateral hallux valgus that was operated on, with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

A March 2006 VA examination was the basis for the grant of the 20 percent rating for hallux valgus with Raynaud's syndrome and plantar fasciitis.  The examination noted the Veteran had bilateral bunions and bilateral painful feet.  She reported swelling, heat and redness, fatigability and lack of endurance due to pain.  Within 15 minutes of standing her feet pain will increase, and walking 1/4 mile will cause pain increase.  She reported most shoes hurt her feet, and so she wore flip-flops only.  On physical examination, she had small bunion formation of each great toe, with tenderness.  She had no loss of motion, but the metatarsophalangeal joint of the great toes was painful throughout its full motion, bilaterally.  "Sitting in my examination room on the exam table with her feet dependent, she developed significant Raynaud's phenomenon, with blueness all the way to the ankles."  The examiner note the Veteran smoked one pack of cigarettes per day.  She was found to have mild hallux valgus bilaterally (5 degrees of angulation of the phalanx to the midline of the foot).  She was diagnosed with bilaterally hallux valgus and Raynaud's phenomenon, and "some element of plantar fasciitis, particularly in the right foot."

The April 2010 proposed reduction was based on evidence from a January and July 2010 and October 2011 VA examinations did not support 20 percent ratings for hallux valgus.  

The January 2010 examination included complaints of bilateral foot pain (4 out of 10), exacerbated by activating and standing, and additional symptoms of color changing and cold feet.  The Veteran had intermittent throbbing and burning pain, pins and needs sensation during a Raynaud's event.  She reported typical events occur in cold weather or after prolonged standing or while in the shower.  She noted it occurred around 10 times per day and each episode lasted 15 to 20 minutes.  She had calf pain at rest and she feels persistent coldness of the extremities.  On physical examination there was no evidence of Raynaud's syndrome.  Examination of the feet did not reveal signs of abnormal weight bearing or unusual shoe wear pattern.  Examination of the feet noted there was active motion of both great toes and no painful motion or tenderness.  Hallux valgus of both great toes was noted to be of slight angulation with no resection of the metatarsal head present.  She was noted to not have any limitation with walking or standing, although the Veteran reported pain, stiffness, swelling and fatigue with walking and standing.  She was also provided with a diagnosis of Raynaud's although she was not having a flare up at the time of the examination.

In a July 2010 VA examination, the Veteran reported persistent coldness of the extremities and limited temperature change tolerance.  Physical examination of the extremities did not reveal atrophic skin changes, ischemic limb pain or persistent coldness.  Her peripheral pulses were all normal (2+).  The examiner noted that the Veteran had subjective complaints of cold sensitivity in the feet with pain, but noted there were no objective factors of Raynaud's during the evaluation.  

An April 2011 veins and arteries VA examination noted the Veteran denied ulcers related to her Raynaud's syndrome.  She reported that her feet would turn black or mottled daily with no activity.  The attacks would last between 15 and 30 minutes and would happen once or more per day.  The Veteran noted she could not separate the foot pain from her Raynaud's with the foot pain from her other conditions.

The October 2011 fee-basis evaluation described the Veteran's plantar fasciitis, after which the RO granted a separate 10 percent rating that is not on appeal.  The Veteran described numbness, pain, stiffness and swelling of the feet.  She reported a decreased ability to exercise, play with her children, and walk or stand for long periods of time.  Examination of the feet showed active motion of the great toes.  Hallux valgus of both great toes was noted to be slight with no resection of the metatarsal head present.  The examiner noted she did not have any limitation with standing and walking, and she did not require support shoes.  The examination did not address hallux valgus in the diagnosis section, and did not address Raynaud's syndrome.

The following are records available to the RO prior to the January 2015 reduction, and are part of the evidence to be considered in whether there was sustained material improvement of her hallux valgus with Raynaud's under the ordinary conditions of life.

A March 2010 private record from Dr. S.W. included a diagnosis of Raynaud's syndrome, and stated that it was her opinion the Veteran had "developed Raynaud's phenomenon as a result of injuries to her feet associated with her military experience."  It was noted the Veteran could only walk 15 minutes before needing to sit down for 10 minutes.  Sitting for periods of time resulted in coldness and numbness of her feet.  Dr. S.W. noted the Veteran was "quite disabled."

The Veteran submitted an evaluation by private physician R.S. in June 2014.  He noted that examinations conducted by a rheumatology evaluator in 2009 did not confirm a diagnosis of Raynaud's syndrome, but that the Veteran was noted to have progressive color changes, pain and swelling involving her feet and ankles, which are consistent with a Raynaud's or a complex regional pain syndrome.  Physical examination revealed a significant 15 degree medial deviation with angulation of the right great toe and 19 degrees of the left great toe, with pain over all the metatarsal heads.  Mobility testing of the great toes caused "exquisite pain."  She had moderate to severe mobility loss involving the right great toe, limited to 10 degrees extension; left metatarsophalangeal joint was at 5 degrees extension.  The distal foot and toes were cool and there was neurosensory loss over the anterior medial aspect of both feet.  He opined that the Veteran's in-service injuries resulted in the development of moderate to severe bilateral hallux valgus.  Her hallux valgus, Raynaud's syndrome and other foot disabilities, "all [] caused functional compromise and limitation of the Veteran's upright ambulatory activities."  He also opined that she had "neurosensory loss with periodic Raynaud's phenomena."  

A January 2015 VA examination found mild to moderate hallux valgus with pain, and difficult to stand for long periods.  The examiner said there was no diagnosis of Raynaud's in the record.  She was noted to have pain that significantly limited her functional ability during flare ups or when the foot is used repeatedly over time, the examiner described this as limited weight bearing of both feet.  The examiner found that her functional impairment was not so diminished that amputation with prosthesis would equally serve the Veteran. 

Furthermore, there must be an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2 , 4.10.

At the time of the January 2015 reduction, the Veteran's feet disabilities were rating under DC 5280-5284.  This hyphenated code is intended to show that the Veteran's disability was rated analogously to other injuries of the foot, Diagnostic Code 5284.  

In the 2010, 2011 and 2014 examinations the Veteran reported credible complaints of pain, numbness, stiffness, and burning of her feet.  These records and other private records included that the Veteran had difficulty standing and walking due to her feet, and that increased standing and walking would further aggravate her pain and burning.  Lastly, the 2014 and 2015 evaluations noted an increase in her hallux valgus deformity.  The prior examinations had noted the bunions to be slight, but the 2014 evaluator noted they were moderate to severe and the 2015 examiner noted they were mild to moderate.  Based on the above, the Board finds the preponderance of the evidence did not demonstrate actual improvement of the Veteran's bilateral hallux valgus with Raynaud's syndrome, especially given the increased hallux valgus deformity noted in the 2014 and 2015 evaluations.  Consequently, the Board finds that the January 2015 reduction of the ratings assigned to the Veteran's bilateral hallux valgus with Raynaud's syndrome from 20 percent to noncompensable was improper.  38 C.F.R. § 4.2; Brown, 5 Vet. App at 420.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 . 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

The Board notes that with restoration of service connection for Raynaud's syndrome and restoration of the 20 percent ratings for hallux valgus with Raynaud's syndrome, the increased ratings on appeal are for ratings in excess of 20 percent for hallux valgus with Raynaud's syndrome.

Here, the Board has decided that the Veteran is best served by separating these service-connected disabilities.  This will result in a higher combined rating.  The Board will address the ratings available for hallux valgus, and then the ratings available for Raynaud's syndrome.

As noted above, the Veteran's 20 percent for hallux valgus with Raynaud's syndrome was provided as an analogous rating to other injuries of the foot.  Separation of Raynaud's syndrome from the hallux valgus ratings renders the application of an analogous rating inappropriate.  In addressing the singular symptoms associated with hallux valgus, the rating code provides a 10 percent rating for severe hallux valgus, if equivalent to amputation of the great toe or 10 percent for hallux valgus if operated on with resection of the metatarsal head.  Here, the evidence does not show that the Veteran has undergone surgery on her bunions, although surgery was suggested in service (however, the Veteran was pregnant).  The evidence of record generally indicates that the Veteran's bilateral hallux valgus was slight prior to the 2014 private evaluation.  The 2014 private evaluation noted the Veteran's hallux valgus were both moderate to severe.  A 2015 VA examiner found her hallux valgus to be mild to moderate.  

The Board notes that the Veteran is a registered nurse, and that she provided testimony in 2015 that her hallux valgus had worsened and her great toes were starting to resect her second toes.  The Veteran has been consistent and credible in reporting her symptoms, and she is competent as a lay person to describe symptoms of pain and tingling, and has medical training which allows her greater insight into the her disabilities.  The Board will resolve reasonable doubt in the Veteran's favor, and finds that the Veteran's bilateral hallux valguses were severe for the period on appeal.  Thus, for the period on appeal the Veteran's hallux valgus warrant a 10 percent rating.

The Board did not contemplate whether any other different foot DC would provide an increased rating because DC 5280 specifically provides the rating criteria for unilateral hallux valgus.  The Board notes that the Court of Appeals for Veterans Claims (Court) held that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  And recently, in Copeland v. MacDonald, No. 14-0929 (Decided June 25, 2015), the Court specifically addressed whether a foot disability with a specific Diagnostic Code (here 5280 (hallux valgus), and in Copeland 5276 (pes planus)), may be rated under Diagnostic Code 5284 by analogy.  The Court found that it was VA's duty to apply the diagnostic code(s) that specifically pertain to the listed condition.  The Court additionally noted that to rate under Diagnostic Code 5284 instead of the specific rating code for the diagnosed condition would cause the other Diagnostic Code (here 5280) redundant.  As such, the Board will not consider the other foot Diagnostic Codes to determine the correct rating for unilateral hallux valgus ratings.  The Board will not disturb the 20 percent rating provided for hallux valgus with Raynaud's for the period prior to the period on appeal.

Now that the Veteran has separate 10 percent ratings for bilateral hallux valgus, the Board will turn to rating the Veteran's Raynaud's syndrome.

Diagnostic Code 7117, for Raynaud's syndrome, provides a 10 percent rating is warranted for characteristic attacks occurring one to three times a week, 20 percent rating for characteristic attacks occurring four to six times a week, and 40 percent for characteristic attacks occurring at least daily.  A 60 percent rating is warranted for two or more digital ulcers and history of characteristic attacks.  A 100 percent rating is assigned with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.  A Note following DC 7117 indicates that characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesia and precipitated by exposure to cold or by emotional upsets, and that the ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

The evidence listed above in the REDUCTION section noted the Veteran's complaints of daily burning, color changes, pain, and numbness associated with her Raynaud's syndrome.  She indicated the daily attacks lasted from 15 to 30 minutes.  The Veteran's Raynaud's syndrome symptoms were noted during the 2006 examination, and the Veteran is competent and credible in her descriptions of ongoing symptoms during attacks.  Several examinations did not occur during an attack.  Based on DC 7117, the Veteran's Raynaud's syndrome warrants a 40 percent rating for the period on appeal.  A higher 60 percent rating is not warranted as the examinations and treatment records have not included documentation of ulcers, and the Veteran has denied a history of ulcers during evaluation.

The Board notes that although the Veteran's separate ratings for hallux valgus are 10 percent each, the separate rating of 40 percent for Raynaud's syndrome provides an increased combined rating for the period on appeal, and does not result in a reduction of benefits.  In the case of a staged rating involving the simultaneous assignment in a decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Here, the Veteran's rating with two 10 percent ratings for hallux valgus with Raynaud's resulted in a combined 40 percent rating.  Separate 10 percent ratings for hallux valgus and a 40 percent rating for Raynaud's results in a combined 50 percent rating.  These separate ratings essentially replace the previously assigned combined 20 percent rating for the period under consideration in this appeal.
The Board has also considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's hallux valgus and Raynaud's syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hallux valgus with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In fact, the Veteran's hallux valgus was noted to mild to moderate in many of the medical records, but she is receiving a rating for severe hallux valgus.  Regarding her Raynaud's syndrome, the rating criteria for a 40 percent accurately describes her own symptoms.  Additional symptoms associated with her feet are either separately rated (plantar fasciitis) or being referred for service connection (pes cavus).  The Veteran has stated that the combination of her disabilities affects her ability to do her job as a nurse.  She frequently needs to sit down, and she stated she has had to work only part time.  The Board notes that the ratings provided for her disabilities contemplate industrial impairment, and that the Veteran has not been hospitalized for her disorders.

The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Low Back

Generally, a Board decision would address service connection prior to an increased ratings decision.  However, given the interrelatedness of the Veteran's severance, reduction and increased rating decision, the Board addressed those issues prior to her secondary service connection claim.

The Veteran contends that she has developed a low back disability as a result of her altered gait from her service-connected feet disorders.

During her November 2015 Board hearing, the Veteran stated she believed her back symptoms were a result of her altered gait from her shuffling her feet.  When describing her hip pain, the Veteran indicated that she ached all over, and that she used a pillow between her knees to help her back pain.  .   She described her back pain as "low back and hips."  She stated her back pain began roughly 7 years ago, and the pain has progressively worsened.

The Veteran provided a private June 2014 evaluation by Dr. R.S. in support of her service connection claim.  Dr. R.S. found that "as a result of the intractable service-connected injuries to her feet, ankles and toes, she did develop abnormalities in her gait mechanics which had resulted consequently and secondarily in service-connected injuries to her lumbar spine."  He cited an October 2011 x-ray which diagnosed right sided L5 spondylolysis.  

The Board notes that the Veteran is not yet service-connected for any ankle disabilities, but her VA examinations, treatment records and the 2014 private evaluation all noted that the Veteran complained of an inability to stand or walk for long periods of time.  Several records, and the Veteran's testimony, noted that she would only wear flip-flops with insufficient support due to the pain of shoes touching most of her foot.  As such, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for a low back disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has not expressly raised, and the record has not reasonably raised, that service-connected disabilities render her unemployable.  She reported she was working part time as a nurse, but neither she nor her attorney indicated that this could be considered marginal employment.  Therefore, the issue of TDIU is not addressed in this remand.



ORDER

The severance of service connection for Raynaud's syndrome was improper.

The reduction of the Veteran's evaluations from 20 percent to noncompensable for bilateral hallux valgus with Raynaud's syndrome was improper.

Entitlement to separate ratings of 10 percent each, but no more, for bilateral hallux valgus is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to a separate 40 percent rating for Raynaud's syndrome is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to service connection for a low back disability, due to service-connected feet disorders, is granted.  


REMAND

The Veteran contends that she has bilateral knee and hip disorders as a result of her service-connected foot disabilities.  The record does not currently contain diagnosis specific to her knees and hips.  On remand, the Veteran should be afforded VA examinations to determine if she suffers from bilateral knee and hip disabilities that are caused or aggravated by her foot disabilities.

The Veteran contends that she has "calcifications of the arteries of the feet" as a result of her military service.  The Board notes that she is separately service connected for Raynaud's syndrome as a result of this decision.  A December 2010 vascular lab report noted that there was no evidence of significant macrovascular occlusive disease.  The segmental pulse volume recordings were normal on the right and left.  She had diminished toe PPG pulsations bilaterally suggesting small vessel involvement, e.g. vasospasm, obliterative arterial involvement or embolic phenomena.  VA examinations have no adequately addressed the results of the December 2010 vascular lab report in that they have not addressed the potential cause of the "diminished toe PPG pulsations" or if this may be related to the service-connected Raynaud's syndrome.  On remand, a VA examiner should be asked to review and comment on the record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joint examination.  Following review of the virtual record and evaluation of the Veteran, the examiner should provide the following:

(a) Is it at least as likely as not (50/50 probability or greater) the Veteran has a bilateral knee disorder as a result of her military service?

(b) Is it at least as likely as not (50/50 probability or greater) the Veteran has a bilateral hip disorder as a result of her military service?

(c) Is it at least as likely as not (50/50 probability or greater) the Veteran has bilateral knee disorders as a result of, or that are aggravated by, her service-connected foot disabilities? 

(d) Is it at least as likely as not (50/50 probability or greater) the Veteran has bilateral hip disorders as a result of, or that are aggravated by, her service-connected foot disabilities?

If the examiner determines that the Veteran's knees or hips have been aggravated by her foot disorders, then the examiner should cite to medical records documenting the degree of impairment of her knees and hips prior to aggravation.

Complete explanations/rationales should be provided for each opinion.

2.  Have an appropriately qualified VA evaluator review the Veteran's virtual record, with attention to the December 2010 vascular lab report, the April 2008 and May 2009 diagnosis of peripheral neuropathy of the feet (Dr. S.W.), and provide an opinion as to whether the Veteran has a vascular disability other than service-connected Raynaud's syndrome.  

If the evaluator determines that she has an additional vascular disorder, then he/she should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that disorder is due to the Veteran's service or any of her service-connected disabilities.

If the evaluator determines that a VA examination is necessary to provide the requested information, then the Veteran should be scheduled for an examination.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and her attorney, and she should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


